> Ww WV

Co S&F SN DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Rod Danielson

Chapter 13 Trustee

3787 University Avenue

Riverside, CA 92501

Tel. (951) 826-8000, Fax (951) 826-8090

UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

To: Clerk, U.S. Bankruptcy Court
Re: UNDISTRIBUTED FUNDS
Case No.: 6:18-bk-20182-SY

Debtor(s); | RICARDO MICHEL
4578 SUNNYSIDE DR
RIVERSIDE, CA 92506

Explanation of Source: Transmitted herewith for deposit into the Court registry is the check identified
below. The check was not deliverable at the address in the Trustee's file. The Trustee, after due diligence,
has not been able to locate the payee. Consequently, this check represents undistributed funds in the above
referenced matter.

Payee Amount
RICARDO MICHEL $2,085.04
4578 SUNNYSIDE DR.

RIVERSIDE, CA 92506

FP Lo

/, Cc <
Dated: 7: C / [ 4 , c

Rod Danielson, Trustee

 

 

cc: Debtor, Attorney, Creditor

 

 
camer lit hems 8 em * ome: meta a)

 

 

 

 

 

    

 

 

 

 

 

 

 

 

ze ~ 7”
\ ROD DANIELSON RICARDO MICHEL 90-4280 ABB AMERICAS | CHECK NUMBER
CHAPTER 13 TRUSTEE -_ 1220 BANK
a CASE: 6:18bk-201828¥ 400 S. Hope St., Suite 300 0649865
3787 University Avenue BALANCE: — (0.00 Los Angeles, CA 90071
Riverside, CA 92501 PRINCIPAL: 2,088.48 (213) 430-4000
Tel. (951) 826-8000 INTEREST: 0.00 |
ee CHECK DATE AMOUNT
Se PES yo ee Jul 02, 2019 | ******2,085.04*"
. VOID 45 DAYS FROM DATE
PAY Two Thousand Eighty Five And 04/ 100 Dollars
: TO THE Us BANKRUPTCY COURT 2 /
ORDER OF ROD DANIELSON TRUSTEE Oo. fo ‘ _
3420 TWELFTH STREET é v ( ae c
RIVERSIDE, CA 92501 0649865 Rod Danielson

     
 

MOBGLSUBE SM wie cOk e6OPN = OF498500"

 

ROD DANIELSON, Chapter 13 Trustee Check #.: 0649865

 

 

Payee: US BANKRUPTCY COURT Date: Jul 02, 2019
Case# Debtor Name(s) Account # Claim # Payment Interest Principal
1820182 RICARDO MICHEL 00000 2,085.04 0.00 2,085.04

 

 

 

 

PLEASE DETATCH AND RETAIN THIS STATEMENT AS YOUR RECORD OF PAYMENT TOTALS: 2,085.04 0.00 2,085.04
